Appellant was convicted of misdemeanor theft under an information charging him with the "theft of certain money, the exact description and value of which is to affiant unknown, but of the value exceeding one dollar." Theft is of two grades: If the value of the property is fifty dollars or above, it is felonious; if under that amount it is a misdemeanor. This information charges him with the theft of property exceeding one dollar in value. The excess of the value above one dollar is not stated, and no reason given why it is not stated. A value in excess of one dollar may have gone far in excess of fifty dollars, or it may have been less than fifty dollars. This information or complaint does not undertake to say whether it is a felony or misdemeanor. It is too uncertain in the face of the statute which draws the line of demarkation, as the statute of theft does as to value. The appellant should have been notified by the complaint and pleadings against him that he was to answer for a felony or a misdemeanor. The reasoning in the opinion affirming this case does not meet legal requirements. Of course, the defendant knew he committed the theft of the property that he obtained if he committed *Page 66 
the theft; he would know that, whether he was charged with it or not. It is absolutely essential in the indictment or information or complaint to charge the party with the offense for which the conviction will be sought. The pleadings in this case charge theft generally without specifying whether it is a felony or a misdemeanor. The allegations, where the life or liberty of a citizen is desired at the hands of a criminal prosecution, must be specific and charge the offense for which the conviction is sought. This court nor the trial court would have any right to supply the amount or value of the property. The pleadings must do this. This was not done, and, in my judgment, the pleading is wholly insufficient. I therefore most respectfully enter my dissent.